Case 1:19-cv-10349-JMF Document9 Filed 01/21/20 Page 1of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
we eeneene -X

 

EDWIN ZAYAS, Individually and on Behalf of
All Others Similarly Situated,

Plaintiff,
-against-

144-146 WEST 19TH STREET .
ASSOCIATES, LLC and GO GO THAI INC.,

Defendants.

wennenn ee noe X

 

To the Clerk of the Court and All Parties of Record:

No. 19-cv-10349 (JMF) (KHP)

NOTICE OF APPEARANCE

Please enter the appearance of John V. Baranello, counsel to Moses & Singer LLP, as counsel of

record for defendant Go Go Curry America LLC, incorrectly sued herein as Go Go Thai Inc,

John V. Baranello certifies that he is admitted to practice in this Court.

Dated: New York, New York MOSES & SINGER LLP

January 21, 2020

By: /s_ John V. Baranello
John V, Baranello, Esq.

The Chrysler Building

405 Lexington Avenue

New York, New York 10174-1299
Telephone: (212) 554-7863

E-mail: jbaranello@mosessinger.com
Facsimile: (212) 377-6064

Attorneys for Go Go Curry America LLC

1030478¥1 014426,0103
